      Case 2:19-cv-12578-LMA-MBN Document 1 Filed 09/12/19 Page 1 of 37




       UNITED STATES DISTRICT COURT EASTERN DISTRICT OF LOUISIANA

LESLEY ANN SAKETKOO, MD, MPH                  ECF CASE
       Plaintiff,
       v.

                                              No.: 19-cv-12578
TULANE UNIVERSITY SCHOOL OF                   JURY TRIAL REQUESTED
MEDICINE, ADMINISTRATORS OF
THE TULANE EDUCATIONAL FUND,
LEE HAMM, MD, AND JOSEPH
LASKY, MD,
        Defendants.




                                       INTRODUCTION

       1.      This action concerns the long-standing hostile and discriminatory work

environment that women physicians, researchers and staff faced at the Tulane School of

Medicine. This work environment was no secret. The School of Medicine’s Dean, Dr. Hamm,

knew about it, did nothing and – worse – protected the bad actors. Tulane University’s Office of

Institutional Equity(“OIE”) likewise did nothing to end it. The illegal conduct includes:

       •       Repeated instances of physical intimidation and threatening of women employees
               and a culture of protecting male perpetrators;
       •       Persistently demeaning women’s efforts and work, including Defendant Dr. Joe
               Lasky yelling at Plaintiff Dr. Saketkoo (a woman physician in his group) that it
               was “not her place” to make improvement suggestions for patient care; and on
               another occasion prompting her with a question to discuss her research and then
      Case 2:19-cv-12578-LMA-MBN Document 1 Filed 09/12/19 Page 2 of 37




              and menacingly shutting her up with “We don’t need you thinking! We need you
              working”;
       •      Taking no action: (a) against a male supervisor (Dr. Lasky) who is physically
              threatening with women staff and has referred to women employees as the
              “enemy” and “bitches;” and (b) against another male Professor of Medicine in Dr.
              Lasky’s section who physically threatened a female staff member, including
              charging across his desk at her and pounding on his chest like an ape;
       •      Male management usurping funding brought into the School of Medicine by
              women physicians and researchers for clinical studies and claiming it as their own
              or redistributing those funds to male faculty and then labeling those women as
              “not productive” in failing to bring funding into the School of Medicine;
       •      Paying male physicians more than their female counterparts, including paying
              newly trained/less experienced male physicians who joined the Tulane School of
              Medicine staff the same or greater salaries as female physicians supervising them;
       •      Terminating two highly respected female physicians who would not accept a
              drastic reduction in their salaries that were far below the salaries of male faculty
              in comparable positions;
       •      Depriving women in academic leadership positions of tenured faculty positions;
       •      Smothering the careers of women staff by “parking” and not allowing their
              research studies to go forward and discouraging them from applying for funding
              opportunities; instead promoting and fostering studies by male faculty to further
              their careers over female faculty, and labeling women who question the conduct
              as “difficult to work with,” “not being a team player,” “making waves,” “stepping
              out of line;”
       •      Using women’s effort and expertise without fair representation toward their
              salaries, and then threatening to decrease salary, increase workload or
              termination;
       •      Retaliating against and wrongfully terminating women who made complaints
              about the abusive work environment and discriminatory treatment.

       2.     Plaintiff Lesley Ann Saketkoo, MD, MPH (“Plaintiff” or “Dr. Saketkoo”) asserts

gender-based discrimination, hostile work environment and retaliation claims under Title VII of

the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e et seq. (“Title VII”) against

                                                2
      Case 2:19-cv-12578-LMA-MBN Document 1 Filed 09/12/19 Page 3 of 37




Defendants Tulane University School of Medicine (“Tulane School of Medicine”) and

Administrators of the Tulane Educational Fund (“Tulane University”).

       3.        Dr. Saketkoo asserts gender-based discrimination and hostile work environment

claims under the Louisiana Employment Discrimination Law, La. R.S. 23:301, et seq. (“LEDL”)

as against Defendants Tulane School of Medicine, Tulane University, Lee Hamm, MD (“Dr.

Hamm”), and Joseph Lasky, MD (“Dr. Lasky”), jointly and severally.

       4.        Plaintiff Dr. Saketkoo asserts an Equal Pay Act, 29 U.S.C. § 201(d)(1) et. seq.,

(“EPA”) claim against Defendants Tulane School of Medicine, Tulane University, Dr. Hamm,

and Dr. Lasky, jointly and severally.

       5.        Plaintiff Dr. Saketkoo asserts civil assault and intentional infliction of emotional

distress claims against Dr. Lasky.

        JURISDICTION, VENUE & EXHAUSTING ADMINISTRATIVE REMEDIES

       6.        This Court has subject-matter jurisdiction over this action under 28 U.S.C. § 1331

and 42 U.S.C. § 12181, as Plaintiff’s claims arise under Title VII, 42 U.S.C. §§ 2000e (f) -(5)(e)

and (5)(f)(3).

       7.        This Court has supplemental jurisdiction under 28 U.S.C. § 1367 over Plaintiff’s

Louisiana state law claims.

       8.        Venue is proper under §1391(b)(2) as a substantial part of the events giving rise to

the claims occurred in this District.

       9.        Plaintiff has complied fully with all prerequisites and the jurisdiction of this court

                                                    3
        Case 2:19-cv-12578-LMA-MBN Document 1 Filed 09/12/19 Page 4 of 37




under Title VII and has received a right to sue letter.1

                                           THE PARTIES

          10.    Plaintiff Dr. Lesley Ann Saketkoo, a person of the full age of majority, a female

hired in January, 2015 by Tulane School of Medicine, and a resident of the State of Louisiana,

filed a gender discrimination and retaliation charge with the U.S. Equal Employment

Opportunity Commission against Tulane School of Medicine and Tulane University.

          11.    Tulane School of Medicine is a corporate entity located in New Orleans,

Louisiana and is part of the larger Tulane University system and employs Dr. Hamm and Dr.

Lasky.

          12.    Tulane University is a corporation licensed to do business and doing business in

New Orleans, Louisiana which runs Tulane School of Medicine.

          13.    Tulane University and Tulane School of Medicine share employees, facilities,

operations and act, effectively, as one integrated enterprise.

          14.    Dr. Lasky is an individual who is a resident of Orleans Parish.

          15.    Dr. Hamm is an individual who is a resident of Orleans Parish.




1   Exhibit A - Right to Sue Letter

                                                   4
        Case 2:19-cv-12578-LMA-MBN Document 1 Filed 09/12/19 Page 5 of 37




                                     STATEMENT OF FACTS

Dr. Saketkoo’s Background2

         16.     Dr. Saketkoo received her post-graduate degrees and training in pediatrics and

internal medicine at Tulane University.

         17.     Dr. Saketkoo received a number of awards during her training for clinical

excellence and humanism as well as research, and completed a rheumatology fellowship at LSU

in June 2008.

         18.     From 2015 until her unlawful termination on June 30, 2019, she was an Associate

Professor of Medicine in the Department of Medicine at the Tulane School of Medicine and held

faculty appointments in both pulmonary medicine and rheumatology.             From 2011 until

transitioning to Tulane in January 2015, Dr. Saketkoo was an Assistant Professor of Medicine in

the Department of Medicine at the LSU School of Medicine.

         19.     In 2011, she established the Scleroderma and Sarcoidosis Patient Care and

Research Center between Tulane and LSU with international recognition. While at LSU, she also

founded and is a co-director of the LSU-Tulane collaborative Comprehensive Pulmonary

Hypertension Center at the University Medical Center New Orleans (“UMC”).3


2
    Headers are for organizational purposes only.
3 UMC is the academic medical center of LCMC Health, a Louisiana-based, not-for-profit health
system, which has a legacy in New Orleans dating back nearly 300 years with its beginnings at
Charity Hospital and University Hospital. UMC is an independent organization that partners with
local healthcare institutions like LSU Health New Orleans and the Tulane School of Medicine.

                                                    5
      Case 2:19-cv-12578-LMA-MBN Document 1 Filed 09/12/19 Page 6 of 37




       20.     Dr. Saketkoo is an internationally recognized researcher, educator and clinician in

scleroderma/systemic sclerosis (“SSc”), sarcoidosis, myositis, pulmonary hypertension (“PH”)

and interstitial lung disease (“ILD”)/pulmonary fibrosis.

       21.     Dr. Saketkoo has received numerous awards and recognitions, including the

Scleroderma Foundation naming her Doctor of the Year in August 2018.4 She was the principal

investigator (“PI”) of a large international study that identified the minimal set of outcome

measures for connective tissue disease-related Interstitial Lung Disease and also for Idiopathic

Pulmonary Fibrosis for use in clinical trials, is a widely published author of scholarly research,

and is the PI for multiple research studies and registries in scleroderma, sarcoidosis, myositis,

pulmonary fibrosis and pulmonary hypertension. In 2013, she was awarded the prestigious

recognition of “Outstanding Accomplishments by a Young Faculty Member” for outstanding

accomplishments in the first three years of appointment with the LSU School of Medicine,

presented by the dean of LSU’s medical school.

       22.     Since 2017, Dr. Saketkoo has taught honors courses at the undergraduate school

at Tulane University and her teaching is enthusiastically received with evaluations that describe

her lectures as passionate, joyful, compelling and inspiring.

       23.     Dr. Saketkoo was “on-call” for general rheumatology every day since her hire in

2015. Dr. Saketkoo would assist in managing cases for Tulane University and all local and


4
 See https://news.tulane.edu/tulane-rheumatologist-named-doctor-year-scleroderma-foundation
and https://www.youtube.com/watch?v=dh7n0EWRwGU.

                                                 6
      Case 2:19-cv-12578-LMA-MBN Document 1 Filed 09/12/19 Page 7 of 37




regional hospitals at all times of day / night for 365 days regardless of whether she was out of the

country.

Dr. Saketkoo’s Relationship With Dr. Lasky and Dr. Hamm

       24.     Dr. Lasky, as section chief of the pulmonary division within the Department of

Medicine, supervised Dr. Saketkoo and had managerial responsibilities over her, including

deciding her compensation, her clinic hours and to terminate her employment. Dr. Lasky, with

this responsibility over her, had significant control over the terms and conditions of her

employment.

       25.     Dr. Hamm, as Dean of the School of Medicine, supervised Dr. Lasky and had

ultimate managerial responsibilities over her, including deciding her compensation, her clinic

hours and to terminate her employment. Dr. Hamm, with this responsibility over her, had

significant control over the terms and conditions of her employment.

Women Not Receiving Equal Opportunities As Their Male Colleagues

       26.     Dr. Saketkoo started working in the Department of Medicine at the Tulane School

of Medicine in January 2015 in the Immunology Section but was later transferred for logistical

reasons to the Pulmonary Section under the direct supervision of Dr. Lasky.

       27.     From early on, she increasingly became aware that women physicians and

researchers in the School of Medicine were not provided the same opportunities as their male

colleagues, were demeaned, were viewed as servants to support and advance their male

colleagues’ careers and were readily disparaged – especially by Dr. Lasky.

                                                 7
      Case 2:19-cv-12578-LMA-MBN Document 1 Filed 09/12/19 Page 8 of 37




       28.     Her initial experience with this harassing and discriminatory environment

occurred early in 2015 when she was working on a proposal for a research funding award

sponsored by the Dean’s Office. The study was very relevant for Louisiana and the New Orleans

community involving a mechanism to capture several concomitant but distinct strands of

scientific data:   early detection (to offset death and disability) of systemic sclerosis with

examination of environmental and occupational exposure (to identify disease triggers).

       29.     When Dr. Saketkoo informed Dr. Lasky that she was finalizing her proposal for

submission, he told her it was not worth her effort, that she should not bother and that the

funding “had already been allocated.” She told him the submission deadline was still a few days

away. He replied that the reason he knew was because his group was promised the funding and

that “a lot of these things are decided behind the scenes.” In disbelief, Dr. Saketkoo submitted

her proposal. She later learned that the funding was awarded to a junior male colleague in Dr.

Lasky’s group. She subsequently realized that this was part of a pattern and practice by the

Tulane School of Medicine (and Defendants Lasky and Hamm) of steering advancement

opportunities toward less qualified male faculty and away from qualified female faculty.

       30.     Dr. Saketkoo’s uncommon expertise in both SSc and ILD enabled the Tulane

School of Medicine to participate in a global multi-center study to conduct a randomized

controlled clinical trial to treat patients with scleroderma related interstitial lung disease.

Dr. Lasky asked Dr. Saketkoo to lead the study, which was appropriate given the study’s direct

relation to her expertise and other research. Dr. Saketkoo performed all the necessary work of the

                                                8
      Case 2:19-cv-12578-LMA-MBN Document 1 Filed 09/12/19 Page 9 of 37




physician leading the trial.

       31.        In late summer 2015, she learned that Dr. Lasky – despite having done no work

on the study, having little knowledge in treating scleroderma, and having brought no patients into

the study – listed himself as the PI/lead investigator for Tulane’s participation. The PI does the

major part of the work and is recognized in publications of the study’s findings. When

Dr. Saketkoo asked Dr. Lasky why she was not listed as the PI since she was doing all the work

on the study, he replied that rheumatologists (like Dr. Saketkoo) were not permitted to be PI’s on

this study and only pulmonologists such as himself. Dr. Saketkoo later learned that this was part

of Dr. Lasky’s pattern and practice of using the work and expertise of women faculty to bolster

his and other male faculty’s careers without giving the women faculty any credit or recognition

for their work.

       32.        Dr. Lasky’s statement on why he did not list Dr. Saketkoo is false and a pretext

for discrimination. Many of Dr. Saketkoo’s rheumatologist colleagues nationally and

internationally were the PIs for their scleroderma centers’ participation in the study. Also, she

contacted the study’s Global PI and National PI, who Dr. Saketkoo knows well and has worked

with extensively over the years to inquire whether the site PI required a pulmonologist and not a

rheumatologist. They confirmed that requirement does not exist. When Dr. Saketkoo shared this

with Dr. Lasky, he had a “talk” with her, with the external exposure of unfair play, reluctantly

relented and allowed her to replace him as the PI but reproached her sternly that, while there

were a lot of good qualities about her, she was “making waves,” “meddling” and making things

                                                  9
     Case 2:19-cv-12578-LMA-MBN Document 1 Filed 09/12/19 Page 10 of 37




“difficult” for herself and others by “stepping out of line.”

       33.     In late 2015, based on her expertise and patient population, a pharmaceutical

company medical science liaison approached Dr. Saketkoo to discuss participating in a clinical

trial investigating a medication to treat pulmonary hypertension in patients with interstitial lung

disease and pulmonary hypertension. Dr. Saketkoo informed Dr. Lasky of the opportunity and

told him she desired to participate in the study and believed she would have good recruitment of

Tulane clinic patients.

       34.     At Dr. Lasky’s request, she put him in contact with the medical science liaison.

Dr. Lasky excluded Dr. Saketkoo from the discussions with the sponsor and refused to discuss

that matter with her when she inquired. Later, Dr. Lasky told Dr. Saketkoo that he was giving the

study to a junior male physician in his group even though she had presented the study to him,

was qualified for at least the standing of the co-PI, if not PI, and had patients that would satisfy

the study’s requirements. Dr. Saketkoo was not included on the study in any capacity, and the

male colleague recruited zero patients for the study. This act was part of the pattern and practice

by the Tulane School of Medicine (and Defendants Lasky and Hamm) of steering advancement

opportunities toward less qualified male faculty and away from qualified female faculty.

       35.     In 2016, Dr. Saketkoo was awarded a grant for an investigator-initiated

pulmonary hypertension study. The grant money by its express terms could only be used for

specified study expenses. In late 2016, when Dr. Saketkoo submitted covered expenses for

reimbursement, the Department of Medicine’s finance administrator told her that the account

                                                  10
     Case 2:19-cv-12578-LMA-MBN Document 1 Filed 09/12/19 Page 11 of 37




was overdrawn by approximately $16,000 when there should have been over $20,000 left in the

account.

       36.     Dr. Lasky had siphoned money from the account, violating the grant’s express

terms, to support in part the research of a male faculty member. The Department of Medicine

accountant requested return of the funds. Dr. Lasky continued to siphon the funds driving the

account into further deficit, and it took over a year and a half to get Dr. Lasky to replace the

siphoned funds in 2018. Dr. Lasky, upon information and belief, did not misuse male faculty

grants in this manner.

       37.     In Fall 2017, Dr. Lasky offered Dr. Saketkoo, again relying on her rare expertise

in rheumatologic lung disease, a leadership role as co-PI with him in a multi-center national

randomized controlled clinical trial in one of her specialty areas: rheumatoid arthritis related

interstitial lung disease (RA-ILD).

       38.     After Dr. Saketkoo invested significant work in recruiting patients for the study

and presiding over patient visits, Dr. Lasky, despite not having expertise in the rheumatologic

disorder being studied, shut Dr. Saketkoo out of the study and claimed exclusive credit for the

work. He further told the research nurse on the study that Dr. Saketkoo was not to be involved

with the care of the patients in the study – even though they were patients she recruited into the

study. This is another example of Dr. Lasky’s pattern and practice of using the work and

expertise of women faculty to bolster his (and other male faculty’s careers) without giving the

women faculty any credit or recognition for their work. Dr. Lasky does not engage in this

                                                11
     Case 2:19-cv-12578-LMA-MBN Document 1 Filed 09/12/19 Page 12 of 37




conduct with respect to male faculty.

       39.     In the end of 2017, Dr. Saketkoo also brought to Dr. Lasky for his approval an

advanced sarcoidosis registry study for which the Section would be paid $1,500 for every two

patients enrolled. Shortly after when the study was ready to enroll patients, Dr. Lasky’s Section

would not let her enroll patients in a study that was ready to go and “parked it,” in favor of

advancing a study of a male faculty member that was in the process of being set up and not ready

for enrollment any time in the near future. Dr. Saketkoo repeatedly asked that the study be

allowed to move forward and that she did not need any additional nursing resources from the

Section other than to assist with spinning and batch shipping of patient samples. She asserted that

she would do all the setting up and collating of binders and forms. Nevertheless, she was not

allowed to move forward despite having scores of patients ready to enroll; and from a scientific

perspective this study greatly needed to be done. Dr. Lasky did not interfere in the progress of

studies conducted by male faculty; however, he regularly hindered the research (and other

endeavors of academic interest) of women faculty in favor of supporting and providing resources

to male faculty to advance and promote their research.

       40.     Although Dr. Lasky was in charge of the clinics at Tulane University in which he

and Dr. Saketkoo saw patients, he ignored Dr. Saketkoo’s repeated requests for adequate nursing

support and a development of standardized operational protocols, since she was often in clinics

without any access to nursing staff and would have to perform nursing functions herself in

addition to her physician functions for these complicated pateints.

                                                12
     Case 2:19-cv-12578-LMA-MBN Document 1 Filed 09/12/19 Page 13 of 37




       41.     In contrast, Dr. Lasky always made sure that he and the other male physicians

received the highest performing nurses and ignored Dr. Saketkoo’s repeated pleas over the years

for adequate nursing staff and to support standardized operational protocol that are used in most

other institutions that would allow the clinics to run efficiently and improve patient safety for

which there were repeated breeches.

A Hostile Work Environment Targeted At Dr. Saketkoo and Other Women

       42.     The abusive treatment of women at all levels and in diversese environments

including the hospital, particularly by Dr. Lasky, was well-known and reported on numerous

occasions to the Dean of the School of Medicine (Dr. Hamm) and the Tulane University Office

of Institutional Equity (“OIE”): the Department responsible for investigating discrimination and

harassment complaints University-wide and enforcing anti-discrimination policies.

       43.     Dr. Lasky disdained and frequently and physically lashed out at women faculty

and staff – and even more so at independent thinking, self-motivated and strong professional

women.

       44.     For example, in late 2015, Dr. Saketkoo presented potential opportunities for

improvements of patient care at the Tulane Lung Center. Dr. Lasky angrily cut her off belittling

her that it was “not her place” to discuss the needs of the Center. Female colleagues had warned

Dr. Saketkoo about how to approach him since likes to be in charge. Dr. Lasky did not treat and

belittle male faculty in this manner.

       45.      On another occasion, in 2016 ,when Dr. Lasky and Dr. Saketkoo were convened

                                               13
      Case 2:19-cv-12578-LMA-MBN Document 1 Filed 09/12/19 Page 14 of 37




in a small physician work room at Tulane clinics, she inquired about how funds from her

pharmaceutical company sponsored trials would be applied to support her salary and he suddenly

and frighteningly flew off the handle, yelling at here with his arms flailing angrily towards her in

the small space, “I’m sick of this! All this questioning! Do you think I’m cheating you?,”

intimidating her and making her fearful. Dr. Lasky was well known to be physically threatening

to women faculty and staff in this manner and did not physically threaten male faculty and staff.

        46.     In response to her work-related questions, Dr. Lasky frequently would yell (in

person and on the phone) and get close to her in a physically threatening matter, raising his

finger in her face, demeaning statements such as “stop it! just stop it now! Do you understand?

Just stop it!” Dr. Saketkoo repeatedly asked Dr. Lasky not to speak to her in that way and that he

needed to find other ways of communicating. Dr. Lasky, however, continued to make threatening

statements like those throughout her employment. Dr. Lasky did not physically threaten male

faculty and staff.

        47.     In 2017, while in the clinic together, Dr. Saketkoo and Dr. Lasky were discussing

a mutual patient. Dr. Lasky was hovering over Dr. Saketkoo as she was documenting the

patient’s heart catheterization results. Dr. Lasky had roughly calculated the pulmonary vascular

resistance (“PVR”) – an important value that determines the course of treatment for a patient – as

a ballpark figure in his head. Dr. Saketkoo began calculating the actual PVR value to document

in the patient’s notes and inform the treatment plan when Dr. Lasky yelled at her angrily: “What

are you doing? Stop it! You don’t need to calculate it, I already told you what it was!” Dr. Lasky

                                                 14
     Case 2:19-cv-12578-LMA-MBN Document 1 Filed 09/12/19 Page 15 of 37




remained hovering over her, and she was too shocked and intimidated to continue the patient’s

calculation with Dr. Lasky in her proximity and had to wait to complete her documentation when

Dr. Lasky was not around. Dr. Lasky does not treat male faculty in this manner.

       48.     In late Summer 2018, Dr. Lasky ridiculed research that Dr. Saketkoo was

undertaking to study more efficient models of accessible targeted precision muscle training to

improve the lives of people living with cardiopulmonary diseases. Part of the study is examining

the precise and fairly rapid conditioning that occurs in dance training. Dr. Lasky mockingly

asked if Dr. Saketkoo had “danced away scleroderma.” When Dr. Saketkoo started to explain the

research project to ease and re-direct the aggression from his manner, he interrupted during her

first sentence and, in a harsh voice, menacingly chided her, while pointing his finger at her: “We

don’t need you thinking! We need you working.”

       49.     On September 13, 2018, while Dr. Saketkoo and Dr. Lasky were walking to his

office for a meeting together, he berated her for not informing him that she was teaching an

honors undergraduate class at Tulane University. She attempted to remind him of the many

occasions they had discussed the course including the fact that he signed approval forms related

to her mentoring the class of 2017 (in their desire to establish a student organization based on

their experience of the class), signed off on her evaluations, and that the class was also tied to a

pulmonary fellow’s research project that he had approved earlier in 2018 for which Dr. Saketkoo

was PI, mentor and received a small grant. Before she could finish a sentence, he exploded and

moved close to her, red-faced, trembling and pointing his finger driving it into her face yelling:

                                                 15
     Case 2:19-cv-12578-LMA-MBN Document 1 Filed 09/12/19 Page 16 of 37




“if I say I wasn’t told about something, that’s the end of it and I wasn’t told about it!” Despite

Dr. Saketkoo saying nothing, standing there stunned and fearful yet again by his violent

aggressive response, he continued yelling at her as she stood speechless: “Do you understand?

Stop it! You just stop it now! Stop it now!”

       50.     Dr. Saketkoo began moving away from him slowly stating, to assuage him but

moving to safety, that she could not meet with him now but promised to meet with him when he

calmed down and collected himself. He hollered at her that they had to meet “NOW!” and, still

gesturing with his pointed finger toward her face, yelled at her that “we have things that need to

be talked about!” Dr. Saketkoo was fearful of being physically hurt by Dr. Lasky and tried to be

calm as she moved further back from him and told him she would only meet with him now if Dr.

Lasky’s supervisor (the Chair of the Department of Medicine) was also present. Dr. Lasky does

not physically threaten male faculty or staff; however there is a long history of his verbal and

physical aggression towards women faculty and staff.

       51.     Immediately after this September 13, 2018 incident, Dr. Saketkoo, shaken and

seeking help, called a colleague asking for advice on what to do and whether she should go to the

Chair of the Department and report the incident. Her colleague advised her not to go to Chair’s

office, fearing Dr. Saketkoo would not be taken seriously and would lose credibility as being a

hysterical women. Dr. Saketkoo then went in person to a Section Chief of another section within

the Department of Medicine to seek help. Understanding the toxic climate at Tulane and out of

great concern for Dr. Saketkoo’s academic welfare, the Section Chief advised Dr. Saketkoo to go

                                                16
      Case 2:19-cv-12578-LMA-MBN Document 1 Filed 09/12/19 Page 17 of 37




through the chain of command (through the Chair of the Department of Medicine, then Dean of

the Medical School, and if granted then OIE) with her complaints, otherwise she would be

“destroyed.”

       52.     In addition to complaining about the September 13, 2018 incident to that Section

Chief, on September 18, 2018, she complained about it and Dr. Lasky’s overall harassment and

discrimination to the OIE. Around the same time she also complained about it to the Assistant

Chair of the Department of Medicine. Earlier that summer, Dr. Saketkoo had also informed an

Associate Dean of the Medical School about Dr. Lasky’s harassing behavior against women

faculty.

       53.     Dr. Lasky’s threatening and harassing behavior against women faculty and staff

(and not male faculty and staff) was well known by Defendants Tulane School of Medicine and

Tulane University. Female hospital nursing staff and women faculty had made many complaints

over the years to the Dean of the School of Medicine and Tulane’s OIE about Dr. Lasky’s

abusive conduct towards women.

       54.     Dr. Lasky engaged in hostile and physically threatening behavior against other

women faculty and staff but did not inflict his physical aggressions, abuse and harassment on

male faculty or staff. But Tulane never took any action against Dr. Lasky and allowed him to

continue his abusive conduct. Tulane School of Medicine not only condoned but encouraged and

is responsible for perpetuating and cultivating this discriminatory and hostile behavior towards

women employees.

                                               17
     Case 2:19-cv-12578-LMA-MBN Document 1 Filed 09/12/19 Page 18 of 37




       55.     Since the time Dr. Saketkoo started working at the Tulane School of Medicine,

she frequently heard Dr. Lasky belittling and demeaning other women faculty and women staff;

Dr. Saketkoo did not see or hear Dr. Lasky belittle, demean or yell at male faculty or staff.

       56.     In one example in 2015, Dr. Saketkoo was excited about a new collaboration

anticipated to make available a procedure recognized to reduce mortality in SSc, with a woman

physician who was a Director of a program in another section of the Department of Medicine,

whom Dr. Saketkoo had known and admired since Dr. Saketkoo was in medical school at

Tulane. Dr. Lasky said that the Director could not be trusted, had stolen and published his

research data, and was not a “team player.” In her years of knowing the Director and her

integrity, Dr. Saketkoo was conflicted about his statements instinctively not letting herself

believe them. Several years later, Dr. Saketkoo learned that Dr. Lasky had violently blown up at

the Director, who was assisting a student under Dr. Lasky, for a perceived slight and screamed at

her, repeatedly calling her a “bitch” and telling her to “go fuck herself.”

       57.     The Director complained about Dr. Lasky’s abusive behavior to her Section Chief

who scheduled a meeting with Dr. Hamm to discuss the threatening behavior. Dr. Hamm told the

Director’s Section Chief that the Director and Dr. Lasky would have to work it out, and he took

no action against Dr. Lasky. Dr. Lasky continued to perpetrate threatening behavior against the

Director.

       58.     In summer 2017, Dr. Lasky told Dr. Saketkoo that she should be wary of a well-

regarded female researcher in the Department of Medicine who had obtained a sizable level of

                                                  18
     Case 2:19-cv-12578-LMA-MBN Document 1 Filed 09/12/19 Page 19 of 37




funding for her research lab in fibrosis and scleroderma. Dr. Lasky disparaged the researcher,

stating “She is not a team-player” and “is very difficult to work with” because she would not

allow Dr. Lasky and a male faculty member to freely, without restriction, have access to her lab

and use her resources obtained by her funding (for work being conducted on their unrelated

studies) for no compensation or collaborative exchange. Dr. Lasky made these remarks despite

the female researcher’s offer to help if they presented specific requests. Dr. Lasky has not made

similar remarks about any male colleagues, nor had expectations of pilfering a male colleague’s

lab resources.

       59.       In 2018, Dr. Lasky referred to a female Fellow in his Section and under his

supervision as the “enemy” and told Dr. Saketkoo she should not be cultivating the Fellow’s

career. Dr. Lasky has not made similar remarks about any male colleagues or trainees.

       60.       Dr. Lasky frequently demeaned female faculty and staff by putting his hand up in

their face when they speak to signal they should stop speaking and he does not want to hear

about whatever work-related matter they are raising. There were many other instances where Dr.

Lasky would disparage female faculty and staff, which he did not do regarding male faculty,

staff and trainees. Dr. Lasky has never acted in the same physically or verbally abusive way

towards his male colleagues.

       61.       Dr. Lasky also demands different standards from women over men. He insisted

that one female PhD researcher in his Section needed to obtain two RO-1 NIH grants (which is a

virtually impossible task) to stay at Tulane and not be fired. He did not make this requirement for

                                                 19
     Case 2:19-cv-12578-LMA-MBN Document 1 Filed 09/12/19 Page 20 of 37




any male PhD in the Section.

       62.     Dr. Lasky constantly pressured female physician clinicians to take on more work

than their male counterparts. Dr. Saketkoo, as an example, was on call and available to local and

regional clinicians virtually 365/24/7 for several years, worked 12-14-hour clinic days plus

hospital hours and was being pressured by Dr. Lasky to take on even more clinics or receive a

decrease in pay. He did not pressure male physician clinicians in this manner.

       63.     Dr. Lasky took pleasure in terrorizing women staff.

       64.     Dr. Lasky, for example, while in the presence of his male colleagues, gleefully

exclaimed that he was going to punitively assign a last-minute Grand Rounds lecture to a female

colleague, smirking and stating: “Just watch. I’m going to make her do it.” He did not give

similar last minute assignments to men nor did he publicly devalue or terrorize male colleagues.

Overall Discriminatory Environment at Tulane School of Medicine

       65.     Dr. Lasky’s discriminatory treatment of women faculty and staff is in line with

the culture at the Tulane School of Medicine, which discriminates against women and fosters an

environment that empowers male faculty to abuse and physically intimidate female employees

without consequences.

       66.     Tulane pays male physicians more than their female counterparts, including

paying newly trained and less experienced male physicians who joined the Tulane School of

Medicine staff the same or greater salaries as the female physicians supervising them.

       67.     In mid-2018, Defendant Dean Hamm terminated two highly respected female

                                                20
     Case 2:19-cv-12578-LMA-MBN Document 1 Filed 09/12/19 Page 21 of 37




physicians who would not accept drastic reductions in their salaries that were far below the

salaries of male faculty in comparable positions. Dr. Saketkoo was also paid less than her male

counterparts at the Tulane School of Medicine upon information and belief.

       68.    There are other examples of male faculty members in the Tulane School and

Department of Medicine treating women faculty and staff with disdain and abusively.

       69.    For example, one male faculty member in 2015 became angry with a research

nurse about a work-related matter and charged across his desk pounding his chest like an ape and

yelling at her, “you work for ME!” The research nurse, who was supervised by Dr. Lasky,

reported the incident to him and told him she wanted to make a formal complaint about this

faculty member. Dr. Lasky discouraged her from reporting the incident to anyone and did not

report the incident to Human Resources or OIE. Dr. Lasky also forced her to continue to work

with this male faculty member, even though she repeatedly requested not to have to work with

him and be subjected to his harassment.

       70.    That same male faculty member engaged in other hostile conduct towards female

employees. In 2018, with no explanation, he threw out valuable frozen patient samples in a

Tulane lab freezer that were part of a study in rare diseases that Dr. Saketkoo was conducting

(and were clearly marked with the names and contact numbers of Dr. Saketkoo and her female

research nurse) that hampered and set back the study, requring reporting to the IRB and NIH.

Dr. Saketkoo reported this conduct to Dr. Lasky who did nothing. All of the discarded samples

belonged to women with a rare life-threatening disease for whom access for blood sampling is

                                               21
     Case 2:19-cv-12578-LMA-MBN Document 1 Filed 09/12/19 Page 22 of 37




difficult and painful due to a diffuse thickening of the skin. This other male faculty member

does not treat male colleagues and staff in this manner.

       71.     In the late fall 2018, Dr. Lasky was under investigation for potential financial

conflicts of interest of several hundred thousand dollars partially relating to the RA-ILD drug

study referenced above that he had shut Dr. Saketkoo out of. Concerned that the study would be

dissolved with patients exited from the study, the female research nurse suggested to Dr. Lasky

that Dr. Saketkoo as an ILD specialist could simply take over the study. This was a reasonable

suggestion since Dr. Saketkoo was already co-investigator and only faculty member in the entire

Section published in RA-ILD. Dr. Lasky got upset at the research nurse and thumping his chest

saying “I’m the ILD expert.” He then told the research nurse “just wait and see” – implying that

there would be a change in Dr. Saketkoo’s employment status. The nurse conveyed this to Dr.

Saketkoo and said she thought it was important that Dr. Saketkoo know this.

       72.     This nurse was not the only faculty member trying to warn Dr. Saketkoo. In early

2018, multiple Section members had warned Dr. Saketkoo to “be careful,” “keep her head

down,” “lie low,” because “Dr. Lasky is out to get you,” just has he had done to a number of

other women faculty under his supervision who had stood up to Dr. Lasky’s discriminatory

treatment as Dr. Saketkoo had. Another research nurse came crying to Dr. Saketkoo, referencing

the prior women who had stood up to Dr. Lasky and saying, “Lesley, I’m so afraid for you.”

       73.     Around the same time as these warnings, Dr. Lasky began questioning

Dr. Saketkoo’s “productivity,” claiming she was bringing very little money into the Section and

                                                22
      Case 2:19-cv-12578-LMA-MBN Document 1 Filed 09/12/19 Page 23 of 37




cited to her amounts that were obviously and drastically understated and had no relation to the

funding she was bringing in from her research trials. Dr. Saketkoo met with a financial

administrator in the Dean’s Office who offered faculty training on Tulane’s School of

Medicine’s billing and financial structuring and how the funds from her trials were allocated to

support her salary. The administrator told her that the funding Dr. Saketkoo was bringing into the

Section was comparable to other faculty in the Department of Medicine and that there were other

faculty who were bringing in less funding. According to another administrator, there are male

faculty in the Department of Medicine who are not bringing in sufficient funding to support their

salaries.

        74.    The administrator also expressed concern that Dr. Lasky violated School of

Medicine policy by never providing Dr. Saketkoo with an annual “Worksheet” showing where

funding to support her salary was coming from. After the meeting with Dr. Saketkoo, the

administrator apparently contacted Dr. Lasky to inform him that he was required to provide the

annual Worksheets to faculty. After printing a worksheet, Dr. Lasky angrily said to Dr.

Saketkoo, in sum and substance “Don’t ever say I never gave you a worksheet.” Dr. Lasky,

additionally, angrily threatened Dr. Saketkoo that if she ever went outside the Section again to

ask a question that she would be “gone” from the Tulane. Dr. Lasky did not threaten male

faculty with termination for asking routine questions about their employment.

        75.    In August 2018, Dr. Saketkoo was asked to sign an Effort Reporting Certification,

a form she had never seen before even though she later found out that it was another form that

                                                23
     Case 2:19-cv-12578-LMA-MBN Document 1 Filed 09/12/19 Page 24 of 37




she should have been receiving and certifying periodically. The form represents in a percentage

and dollar amount the weekly effort that a faculty member works on their various sponsored

studies. The form she received attributed only $5,000 from her research efforts on sponsored

studies, which was tens of thousands of dollars less than the actual amounts she brought in that

should be supporting her salary. Dr. Saketkoo learned that Dr. Lasky had been misrepresenting

the amount of funding she brought in and was attributing that funding to staff salaries that

supported the research of male collegues and that had nothing to do with her sponsored research.

       76.     Dr. Lasky has never allowed Dr. Saketkoo or other female researchers to review

the budgets for their research or see how the funding was being used, and any inquiries about the

status of funds or accounts were met with violent outbursts by “you don’t need to know that” or

“I take care of that,” despite the women researchers being the owner and responsible for those

funds. Dr. Lasky does not treat male faculty in this manner.

       77.     During a meeting later that year with Department of Medicine accounting to

discuss Dr. Saketkoo’s questioning the Effort Reporting Certificate’s accuracy, Dr. Lasky stared

hard and menacingly at her throughout the meeting as if he literally wanted to kill her, and

insisted to the others in the room that “this is how I’ve been doing it for 14 years. Why is it a

problem now?”

The Wrongful Termination of Dr. Saketkoo’s Employment

       78.     On February 15, 2019, Dean Hamm and the Chair of the Department of Medicine

called Dr. Saketkoo into a meeting, during which Dean Hamm told her she was being terminated

                                                24
     Case 2:19-cv-12578-LMA-MBN Document 1 Filed 09/12/19 Page 25 of 37




effective June 30, 2019 at the end of her current contract, but he could not articulate the specific

reasons for the termination other than “issues with her productivity,” her not being a “team

player” and “the spectrum of patients” that she sees.

       79.       During the meeting, Dr. Saketkoo informed Dr. Hamm that she had been trying to

meet for months with the Chair of the Department of Medicine to inform him of Dr. Lasky’s

discriminatory and abusive conduct towards her and other women faculty and staff, but that he

had repeatedly cancelled the meetings she had scheduled with him. She relayed the above cited

specific examples of Dr. Lasky’s hostile conduct against women – including that he had grossly

misrepresented the amount of funding she brought into Tulane and had diverted funds that she

brought into to the Section – and asked that Dean Hamm delay making a decision about her

employment until after he investigates the claims. Dean Hamm said he would conduct an

investigation but that it would not change the results and that Tulane would not employ her after

June 30, 2019.

       80.       Dr. Saketkoo later learned that Dean Hamm conducted no investigation. In fact,

five weeks later when Dr. Saketkoo sent an email to Dean Hamm on March 27, 2019,

memorializing in writing the February 15 termination meeting and Dr. Lasky’s discriminatory

and abusive conduct towards women, Dean Hamm replied in less than an hour stating:

       It is my understanding that the performance management and counseling you
       have received at Tulane regarding your job performance and productivity are
       based on legitimate, non-discriminatory reasons unrelated to protected
       classifications such as sex. Nevertheless, please be assured that that I, and Tulane,


                                                 25
     Case 2:19-cv-12578-LMA-MBN Document 1 Filed 09/12/19 Page 26 of 37




       take your reported concerns seriously. Accordingly, I have forwarded your report
       to the Office of Institutional Equity, for further review and action.

Dean Hamm gave no explanation for waiting over a month after Dr. Saketkoo informed him of

Dr. Lasky’s physically threatening abuse and discrimination to report the conduct to OIE.


       81.     When Dr. Saketkoo subsequently met with the OIE investigator and relayed the

above numerous instances of discrimination, hostile work environment, retaliation and EPA

violations, the investigator repeatedly interrupted Dr. Saketkoo and told her this conduct was not

within the purview of OIE.

       82.     On July 31, 2019, after purportedly conducting an investigation into the

allegations, OIE sent a letter to Dr. Saketkoo stating:

       Thank you for bringing your concerns about the experiences involving you and
       Dr. Lasky to the University’s attention. Specifically, you alleged Dr. Lasky
       engaged in harassing and abusive conduct towards you and other women at
       Tulane. Among other things, you alleged that Dr. Lasky subjected you and other
       women to discrimination by treating you different from men in the department by
       sabotaging your careers, withholding funds from women, diverting women’s
       funds to male colleagues, spreading false rumors about women, nominating less
       qualified men over women, not acknowledging efforts and contributions of
       women, not paying women for being Directors, physically intimidating and
       verbally demeaning women, and subjecting women to aggressive words and
       actions.

However, OIE stated it found insufficient evidence to continue an investigation, stating:

       Tulane’s Office of Institutional Equity conducted a preliminary investigation and
       in consultation with the Chair for Faculty Grievance Committee (FGC) for the
       School of Medicine it was determined that there is insufficient information to
       support a finding of an Equal Opportunity Policy violation. As such, it is
       unnecessary to convene the FGC for further review and consideration of this
                                                26
     Case 2:19-cv-12578-LMA-MBN Document 1 Filed 09/12/19 Page 27 of 37




       matter. Accordingly, this matter will be administratively closed and no further
       action/investigation into this matter will occur at this time. We have, nonetheless,
       shared your concerns with the Dean of the School of Medicine.

Dr. Saketkoo learned that the OIE did not reach out to several key witnesses she identified to
OIE.

       83.    The decision to terminate Dr. Saketkoo’s employment was based on Dr. Lasky’s

reviews of her purported performance.

       84.    Dr. Lasky reviewed Dr. Saketkoo’s performance under higher and different

criteria under which he reviewed her male peers. Had he reviewed her performance under the

same criteria he reviews her male colleagues, Dr. Saketkoo would have received equal or better

reviews.

       85.    Dr. Lasky applied different standards when reviewing Dr. Saketkoo’s

performance because of her gender and because she complained to Tulane University and Tulane

School of Medicine about his discrimination and gender-based harassment of her.

       86.    Dr. Lasky and Dr. Hamm made the decision to terminate Dr. Saketkoo’s

employment.

       87.    Dr. Lasky knew about these discrimination and harassment complaints because,

inter alia, the Assistant Chair of the Department of Medicine relayed Dr. Saketkoo’s complaints

about Dr. Lasky’s harassment and discriminatory conduct against her and other women faculty

and staff in September 2018 to Dr. Lasky.

       88.    Even after her employment with Tulane ended on June 30, 2019, Dr. Lasky

continued to harass her by reaching out to third parties to try to have Dr. Saketkoo removed from
                                                27
      Case 2:19-cv-12578-LMA-MBN Document 1 Filed 09/12/19 Page 28 of 37




studies she was working on, removed from a co-director position of a treatment center she

founded and from working at other hospitals in the capacity she was working prior to her

wrongful termination.

                       FIRST CAUSE OF ACTION
  GENDER DISCRIMINATION UNDER TITLE VII AS AGAINST TULANE SCHOOL OF
                  MEDICINE AND TULANE UNIVERSITY

       89.     Dr. Saketkoo repeats every allegation in the preceding allegations as if set forth in

this cause of action.

       90.     Dr. Saketkoo asserts this claim under Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C. §§ 2000e, et seq.

       91.     Dr. Saketkoo, as a woman, belongs to a protected class protected under Title VII.

       92.     Dr. Joseph Lasky discriminated against and harassed Dr. Saketkoo because of her

gender, including terminating her employment.

       93.     The conduct was sufficiently pervasive to alter the terms and conditions of her

employment due to the frequency, the physical threats, and interference with her work.

       94.     To the extent the Tulane School of Medicine and Tulane University have an anti-

discrimination policy, it was ineffective to prevent the hostile work environment, making the

defense under Burlington Industries, Inc. v. Ellerth, 524 U.S. 742 (1998) and Faragher v. City of

Boca Raton, 524 U.S. 775 (1998) inapplicable.

       95.     As a direct and proximate result of defendants’ unlawful and discriminatory

conduct, Dr. Saketkoo has suffered and continues to suffer economic harm for which she is

                                                 28
      Case 2:19-cv-12578-LMA-MBN Document 1 Filed 09/12/19 Page 29 of 37




entitiled to an award of damages.

       96.     As a direct and proximate result of Defendants’ unlawful and discriminatory

conduct, Dr. Saketkoo has suffered and continues to suffer mental anguish and emotional distress

for which she is entitiled to an award of damages.

       97.     Defendants’ unlawful and discriminatory actions constitute malicious, willful and

wanton violations of Title VII, for which Plaintiff if entitled to an award of punitive damages.

                      SECOND CAUSE OF ACTION
RETALIATION UNDER TITLE VII AS AGAINST TULANE SCHOOL OF MEDICINE AND
                         TULANE UNIVERSITY

       98.     Dr. Saketkoo repeats every allegation in the preceding allegations as if set forth in

this cause of action.

       99.     Dr. Saketkoo asserts this claim under Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C. § 2000e-3.

       100.    Dr. Saketkoo complained to the Tulane School of Medicine and Tulane

University about Dr. Joseph Lasky’s gender discrimination, harassment and assault of her and

other women, thereby engaging in protected conduct.

       101.    Dr. Lasky was aware of these complaints.

       102.    In retaliation for those complaints, the Tulane School of Medicine and Tulane

University has denied her opportunities for employment advancement and terminated her

employment, constituting adverse employment action and ultimate employment decisions.

       103.    The Tulane School of Medicine and Tulane University’s decision to terminate her

                                                 29
      Case 2:19-cv-12578-LMA-MBN Document 1 Filed 09/12/19 Page 30 of 37




employment under the pretext of productivity when, in fact, Dr. Lasky was retaliating against her

for reporting instances of gender discrimination.

       104.    A causal connection exists between the protected conduct and retaliatory acts.

                      THIRD CAUSE OF ACTION
 HOSTILE WORK ENVIORNMENT UNDER TITLE VII AS AGAINST TULANE SCHOOL
                OF MEDICINE AND TULANE UNIVERSITY

       105.    Dr. Saketkoo repeats every allegation in the preceding allegations as if set forth in

this cause of action.

       106.    Dr. Saketkoo asserts this claim under Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C. §§ 2000e, et seq.

       107.    Dr. Lasky’s harassment of Dr. Saketkoo was unrelenting, going far beyond a few

isolated incidents. The frequency of his harassment heavily polluted the work environment to the

point it destroyed the stability of the work environment for female employees, including Dr.

Saketkoo.

       108.    Dr. Lasky created an abusive work environment for women.

       109.    Dr. Lasky’s harassment was sufficiently severe and pervasive that it altered the

conditions of Dr. Saketkoo’s employment.

       110.    Dr. Saketkoo was subject to Dr. Lasky’s unwanted harassment.

       111.    Dr. Lasky’s harassment was based on Dr. Saketkoo’s gender (female).

       112.    Dr. Lasky’s harassment affected terms, conditions and privileges of Dr.

Saketkoo’s employment.

                                                 30
      Case 2:19-cv-12578-LMA-MBN Document 1 Filed 09/12/19 Page 31 of 37




       113.    Tulane University and Tulane University Schoolf of Medicine knew of Dr.

Lasky’s harassment of Dr. Saketkoo and other women but did nothing to stop it.

                       FOURTH CAUSE OF ACTION
  VIOLATIONS OF EQUAL PAY ACT AS AGAINST TULANE SCHOOL OF MEDICINE,
              TULANE UNIVERSITY, DR. LASKY AND DR. HAMM

       114.    Dr. Saketkoo repeats every allegation in the preceding allegations as if set forth in

this cause of action.

       115.    Dr. Saketkoo asserts this claim under the Fair Labor Standards Act of 1938, as

amended by the Equal Pay Act of 1963, 29 U.S.C. § 206(d).

       116.    Tulane School of Medicine and Tulane University have discriminated against Dr.

Saketkoo within the meaning of the EPA, 29 U.S.C. §§206, et seq. by providing her lower pay

than similarly situated male colleagues on the basis of her gender, even though she performed

similar duties requiring the same skill, effort and responsibility as her male colleagues who held

comparable faculty positions in the Department of Medicine of the Tulane University School of

Medicine.

       117.    Tulane School of Medicine and Tulane University are employers within the

meaning of the FLSA.

       118.    Dr. Hamm is an employer within the meaning of the FLSA.

       119.    Dr. Lasky is an employer within the meaning of the FLSA.

       120.    Dr. Saketkoo and her male colleagues performed similar job duties and functions,

which required the same skill, effort and responsibility.

                                                 31
      Case 2:19-cv-12578-LMA-MBN Document 1 Filed 09/12/19 Page 32 of 37




          121.   Dr. Saketkoo and her male colleagues performed under similar working

conditions.

          122.   Defendants discriminated against Dr. Saketkoo by subjecting her to

discriminatory pay, violating the EPA.

          123.   The difference in pay between Dr. Saketkoo and her male colleagues was not due

to seniority, merit, quantity or quality of production, or a factor other than sex, but was due to

gender.

          124.   Defendants caused, attempted to cause, contributed to or caused the continuation

of pay discrimination based on gender, violating the EPA.

          125.   Defendants willfully violated the EPA within the meaning of 29 U.S.C. § 255(a).

Because of these willful violations, a three-year statute of limitations applies to the violations

under 29 U.S.C. § 255.

          126.   Because of Defendants’ willful violations, Dr. Saketkoo is entitled to all legal and

equitable remedies, including lost earnings, liquidated damages, interest, attorneys’ fees and

expenses and other compensation under 29 U.S.C. § 216(b).

          127.   Defendants are jointly and severally liable for EPA violations.

                        FIFTH CAUSE OF ACTION
     GENDER DISCRIMINATION UNDER LOUSIANA STATUTE AS AGAINST ALL
                             DEFENDANTS

          128.   Dr. Saketkoo repeats every allegation in the preceding allegations as if set forth in

this cause of action.

                                                   32
      Case 2:19-cv-12578-LMA-MBN Document 1 Filed 09/12/19 Page 33 of 37




        129.   The above acts and practices of the Defendant constitute unlawful discriminatory

employment practices within the meaning of the Louisiana Employment Discrimination Law,

La. R.S. 23:301 et al.

        130.   Dr. Hamm is an employer within the meaning of the LEDL.

        131.   Dr. Lasky is an employer within the meaning of the LEDL.

        132.   Pursuant to requirements of La. R.S. 23:303(c), Dr. Saketkoo provided written

notice to Defendants through her dual EEOC and Louisiana Commission on Human Rights

Charge, which was filed in an attempt to amicably settle this matter to no avail.

        133.    As a result of Defendants’ acts, Dr. Saketkoo has suffered and will continue to

suffer monetary damages and damages for mental anguish and humiliation unless and until this

Court grants relief.

        134.   Defendants are jointly and severally liable for the LEDL statutory violations..

                      SIXTH CAUSE OF ACTION
  HOSTILE WORK ENVIORNMENT UNDER LOUSIANA STATUTE AS AGAINST ALL
                           DEFENDANTS

        135.   Dr. Saketkoo repeats every allegation in the preceding allegations as if set forth in

this cause of action.

        136.   Dr. Saketkoo, as a woman, belongs to a protected class protected under the

LEDL.

        137.   Dr. Saketkoo was subject to Dr. Lasky’s unwanted harassment.

        138.   Dr. Lasky’s harassment was based on Dr. Saketkoo’s gender (female).

                                                 33
      Case 2:19-cv-12578-LMA-MBN Document 1 Filed 09/12/19 Page 34 of 37




       139.    Dr. Lasky created an abusive work environment for women.

       140.    Dr. Lasky’s harassment of Dr. Saketkoo was unrelenting, going far beyond a few

isolated incidents. The frequency of his harassment heavily polluted the work environment to the

point it destroyed the stability of the work environment for female employees, including Dr.

Saketkoo.

       141.    Dr. Lasky’s harassment was sufficiently severance and pervasive that it altered

the conditions of Dr. Saketkoo’s employment.

       142.    The conduct was sufficiently pervasive to alter the terms and conditions of her

employment due to the frequency, the physical threat, and interference with her work.

       143.    Tulane University and Tulane University Schoolf of Medicine knew or should

have known of Dr. Lasky’s harassment of Dr. Saketkoo and other women but did nothing to stop

it.

       144.    Defendants are jointly and severally liable for the LEDL violations.

                          SIXTH CAUSE OF ACTION
          ASSAULT UNDER LOUSIANA CIVIL CODE AS AGAINST DR. LASKY

       145.    Dr. Saketkoo repeats every allegation in the preceding allegations as if set forth in

this cause of action.

       146.    Dr. Saketkoo asserts this cause of action under Lousiana Civil Code Article 2315.

       147.    During the September 13, 2018 meeting, Dr. Lasky intentionally assaulted Dr.

Saketkoo and put her in reasonable apprehension of receiving a battery.

       148.    Dr. Joseph Lasky threatened Dr. Saketkoo with imminent physical harm and has
                                                 34
      Case 2:19-cv-12578-LMA-MBN Document 1 Filed 09/12/19 Page 35 of 37




the physical ability to carry out the threat.

        149.    As a result, Plaintiff suffered damages including emotional distress and mental

anguish.

                        SEVENTH CAUSE OF ACTION
      INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS UNDER LOUSIANA
                    COMMON LAW AS AGAINST DR. LASKY

        150.    Dr. Saketkoo repeats every allegation in the preceding allegations as if set forth in

this cause of action.

        151.    Dr. Lasky engaged in a pattern of on-going harassment of and physically

threatening acts against Dr. Saketkoo.

        152.    Dr. Lasky harassed Dr. Saketkoo, at minimum, knowing it would cause her

distress.

        153.    Dr. Lasky, like other University staff, received anti-discrimination and harassment

training. As her boss, he accordingly should have known his harassment of, physically

threatening acts and discrimination against her would cause distress.

        154.    No reasonable person could expect to endure Dr. Lasky’s harassment and

physically threatening conduct.

        155.    Reflecting that no other reasonable person could expect to endure Dr. Lasky’s

harassment, other female University staff have quit or requested to be transferred because of his

harassment.




                                                  35
       Case 2:19-cv-12578-LMA-MBN Document 1 Filed 09/12/19 Page 36 of 37




                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Dr. Saketkoo respectfully requests this Court grant the

 following relief:

               a.     A declaratory judgment that the practices complained of herein are

unlawful under Title VII, the EPA and La. R.S. 23:301 et seq., the Louisiana Employment

Discrimination law and La. Code of Civil Procedure 2315;

               b.     Enjoining and permanently restraining these Title VIII violations and

requiring Defendants to implement a viable anti-discrimination policy and training for

employees and supervisors to end gender-based harassment and discrimination which endangers

female employee’s safety and care;

               c.     An award of compensatory damages and liquidated damages under the

EPA;

               d.     An award of back pay, front pay, punitive damages, emotional distress-

baed damages, lost benefits, and other damages Dr. Saketkoo suffered to be determined at trial

under Title VII and the LEDL;

               e.     An award of punitive damages;

               f.     An award of emotional distress-based damages;

               g.     An award of prejudgment and post-judgment interest;

               h.     An award of costs and expenses of this action together with reasonable

attorneys’ and expert fees; and

                                              36
    Case 2:19-cv-12578-LMA-MBN Document 1 Filed 09/12/19 Page 37 of 37




             i.      Such other and further relief as this Court deems just and proper.

                              DEMAND FOR TRIAL BY JURY

      Pursuant to Fed. R. Civ. P. 38(b), Plaintiff Dr. Saketkoo demands a trial by jury on all

questions of fact the Complaint raises.

Dated:       New Orleans, Louisiana
             September 12, 2019
                                           Respectfully Submitted,
                                           VASQUEZ LAW OFFICE


                                           /s/Jessica Vasquez
                                           Jessica Vasquez (La #27124)
                                           400 Poydras Street, Ste. 900
                                           New Orleans, LA 70130
                                           Tel: 504.571.9582
                                           Fax: 504.684.1449
                                           jvasquez@vasquezlawoffice.com

                                           LIPSKY LOWE LLP


                                           s/ Douglas B. Lipsky
                                           Douglas B. Lipsky (Designated Trial Attorney, pro
                                           hac vice application forthcoming)
                                           420 Lexington Avenue, Suite 1830
                                           New York, New York 10170
                                           Tel: 212.392.4772
                                           Fax: 212.444.1030
                                           doug@lipskylowe.com
                                           Attorneys for Plaintiff




                                              37
